

117 HR 576 IH: Next Generation Votes Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 576IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Neguse (for himself, Mr. Sarbanes, Ms. Moore of Wisconsin, Mr. Levin of Michigan, Ms. Norton, Ms. DeGette, Mr. Raskin, Mr. Soto, Ms. Schakowsky, Ms. Pressley, Mr. Jones, Mr. Blumenauer, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the National Voter Registration Act of 1993 to require States to accept applications to register to vote in elections for Federal office in the State from individuals under 18 years of age at the time of application.1.Short titleThis Act may be cited as the Next Generation Votes Act.2.Acceptance of voter registration applications from individuals under 18 years of age(a)Acceptance of applicationsSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) is amended—(1)by redesignating subsection (j) as subsection (k); and(2)by inserting after subsection (i) the following new subsection:(j)Acceptance of applications from individuals under 18 years of age(1)In generalA State may not refuse to accept or process an individual’s application to register to vote in elections for Federal office on the grounds that the individual is under 18 years of age at the time the individual submits the application, so long as the individual is at least 16 years of age at such time.(2)No effect on State voting age requirementsNothing in paragraph (1) may be construed to require a State to permit an individual who is under 18 years of age at the time of an election for Federal office to vote in the election..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to elections occurring on or after January 1, 2021.